Atkinson, J.
Where an equitable petition was filed solely for the purpose of canceling a deed made by the plaintiff and certain deeds and a mortgage made by persons claiming under the plaintiff’s conveyance, and to have the title decreed tp be in her, on the ground that the plaintiff was a minor at the time when the conveyance was executed, which was known to the grantee, that she received none of the consideration, but it was paid to her husband, and that she had not ratified the conveyance, but repudiated it, upon becoming of age, and that such instruments operated as a cloud upon her title, it was error to admit in evidence a quitclaim deed made to her by one who held as the last taker under the chain of conveyances attacked and sought to be canceled, and to charge in effect that even if the plaintiff was not a minor when she made the deed, she might be entitled to a verdict on the strength of such quitclaim deed. Under pleadings and prayers of the character above indicated, the plaintiff can not seek to have a cancellation of instruments as a cloud on her title because of the alleged invalidity or voidable character of such conveyances, and obtain the relief sought by showing that, if the ground on which her suit was based was not true, nevertheless she would be entitled to the relief because *460she had obtained a reconveyance by quitclaim deed from one claiming under such instruments.
Argued April 8,
Decided October 14, 1908.
Equitable petition. Befpre Judge Mitchell. Brooks superior court. January 18, 1908.
Alexander & Gary, for plaintiffs in error.
Hendricks & Christian, contra.

Judgment reversed.


All the Jusliees concur.